NO. 07-08-0065-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MARCH 13, 2008
                                       ______________________________

ELIZABETH C. BRENT, APPELLANT

V.

MARTHA C. FIELD, J & J CATTLE FAMILY
LIMITED PARTNERSHIP, A TEXAS LIMITED PARTNERSHIP,
 AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,
AND THOMAS & WATSON TRUCKING, INC., APPELLEES
_________________________________

FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

NO. 4300H; HONORABLE RON ENNS, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER OF ABATEMENT
          Pending before the Court in this appeal is appellant’s Motion to Review Security for
Supersedeas and to Allow Supersedeas, filed February 25, 2008, which seeks review
pursuant to appellate Rule 24.4 of the trial court’s action on Appellant’s Motion for Court
to Order Supersedeas of Judgment.  On February 29, 2008, appellant also filed her Motion
to Suspend the Execution of the Judgment Pending Appeal.  By letter dated February 29,
the Court directed appellees to respond to appellant’s February 25 motion, and appellees
filed their Response to Appellant’s Motion to Review Security and to Allow Supersedeas,
on March 10.  The Court also ordered enforcement of the trial court’s judgment, dated
January 25, 2008, stayed until further order of the Court.   
          In their recent filings, the parties raise the apparent absence of a signed written
order of the trial court on appellant’s Motion for Court to Order Supersedeas of Judgment.
 
Accordingly, we abate consideration of appellant’s Motion to Review Security for
Supersedeas and to Allow Supersedeas until such time as a certified copy of a signed
order of the trial court, ruling on appellant’s Motion for Court to Order Supersedeas of
Judgment, is filed with the clerk of this Court.  The stay of enforcement of the trial court’s
judgment remains in place. 
          The appellate deadlines in the underlying appeal remain unaltered.
          It is so ordered.
 
                                                                           Per Curiam